      Case 3:16-cv-00622-CWR-FKB Document 218 Filed 06/17/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                                                               PLAINTIFF

V.                                            CIVIL ACTION NO.: 3:16-CV-00622-CWR-FKB

THE STATE OF MISSISSIPPI                                                            DEFENDANT

             THE STATE OF MISSISSIPPI’S TRIAL BENCH BRIEF
        REGARDING ADMISSIBILITY OF POST-DECEMBER 31, 2018 EVENTS

        The State of Mississippi submits this Trial Bench Brief to clarify the admissibility of

events or matters that occurred after December 31, 2018.

        Plaintiff stated several times during trial that there is a fact cut-off date of December 31,

2018. That is true, but it is subject to the following exceptions, which the parties stipulated to:

"The Parties acknowledge that as of December 31, 2018, the State of Mississippi was in the

process of implementing certain changes (the ‘Ongoing Changes’), planned on or before

December 31, 2018, to the State’s mental health system for adults. The Ongoing Changes

include: grant funding to expand crisis services and establish an additional PACT team, as

evidenced by deposition exhibits 861 through 866, establishing a second additional PACT team,

as described in the Lutterman Expert Report; and combining the Bureaus of Mental Health, the

Bureau of Community Mental Health Services, and the Bureau of Alcohol & Drug Services, as

described in the Lutterman Expert Report. The State will make Diana Mikula available for a

deposition ... on or before March 31, 2019. Ms. Mikula's deposition will include questions and

answers related to implementation of the Ongoing Changes. Evidence regarding the Ongoing

Changes that was requested in discovery, but which was not disclosed on or before Ms. Mikula's

deposition, shall not be admitted at trial." (ECF 170 at ¶ 3.a., pp. 1-2).




PD.26384551.1
      Case 3:16-cv-00622-CWR-FKB Document 218 Filed 06/17/19 Page 2 of 3



        As the parties stipulated, the State should be permitted to offer evidence and testimony at

trial regarding the Ongoing Changes as of the date of Ms. Mikula's deposition (March 28, 2019).

The Ongoing Matters include the matters set forth in the document attached to this Brief as

Exhibit A. Exhibit A is trial exhibit DX-12 and has been pre-admitted into evidence.

        This, the 17th day of June, 2019.

                                               Respectfully submitted,

                                               PHELPS DUNBAR LLP



                                               BY: /s/ James W. Shelson
                                                   Reuben V. Anderson, MB 1587
                                                   W. Thomas Siler, MB 6791
                                                   James W. Shelson, MB 9693
                                                   Nash E. Gilmore, MB 105554
                                                   4270 I-55 North
                                                   Jackson, Mississippi 39211-6391
                                                   Post Office Box 16114
                                                   Jackson, Mississippi 39236-6114
                                                   Telephone: 601-352-2300
                                                   Telecopier: 601-360-9777
                                                   Email: andersor@phelps.com
                                                          silert@phelps.com
                                                          shelsonj@phelps.com
                                                          nash.gilmore@phelps.com

                                                     Harold Pizzetta, III, MB 99867
                                                     Assistant Attorney General
                                                     General Civil Division
                                                     Walter Sillers Building
                                                     550 High Street
                                                     Jackson, MS 39201
                                                     Telephone: 601-359-3816
                                                     Telecopier: 601-359-2003
                                                     Email: HPIZZ@ago.state.ms.us

                                                     Mary Jo Woods, MB 10468
                                                     Special Assistant Attorney General
                                                     Mississippi Attorney General’s Office
                                                     Walter Sillers Building
                                                     550 High Street
                                                     Jackson, MS 39201

                                                 2
PD.26384551.1
      Case 3:16-cv-00622-CWR-FKB Document 218 Filed 06/17/19 Page 3 of 3



                                                     Telephone: 601-359-3020
                                                     Telecopier: 601-359-2003
                                                     Email: MWOOD@ago.state.ms.us

                                               Attorneys for the State of Mississippi




                                 CERTIFICATE OF SERVICE

        I certify that on June 17, 2019, I electronically filed this documents with the Clerk of the

Court using the ECF system, which sent notification of such filing to all ECF counsel of record

in this action.

                                                             /s/ James W. Shelson
                                                             JAMES W. SHELSON




                                                 3
PD.26384551.1
